Citation Nr: 1220933	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left hand disability.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to December 1997 and from November 1999 to November 2004.  He also had periods of service in the U.S. Air Force Reserves until July 2005.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2009 statement of the case (SOC), the Veteran was assigned an initial 10 percent evaluation for the service-connected left hand disability, effective November 18, 2004.  Although this was a partial grant of the benefit sought on appeal, the Veteran has indicated that he continues to disagree with the rating assigned.  As he has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

In January 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include scheduling the Veteran for various VA examinations.  

All of the actions previously sought by the Board through its prior request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to an initial evaluation for a separately compensable service-connected left hand disability, to include limitation of motion of the hand, and a total disability based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action.  

The matter of entitlement to an initial evaluation in excess of 10 percent for the service-connected right knee disability is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations.  

2.  The Veteran is competent and credible to describe his current symptomatology of pain and suffering in his back and left hand.  

3.  For the entire period of the appeal, the service-connected lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, any ankylosis of the entire thoracolumbar spine; or, any intervertebral disc syndrome; or, by any symptoms involving the cervical spine.  

4.  For the entire period of the appeal, the service-connected left hand disability is not shown to have been manifested by more than mild, incomplete paralysis of the ulnar nerve.  

CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including DCs 5235 to 5243 (2011).  

2.  For the entire period of the appeal, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left hand disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.120, 4.124a including DC 8516 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2005, March 2006, July 2006, January 2007, and February 2011.  In the March 2006 and January 2007 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As noted, the claims were readjudicated in April 2012.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board notes that the only competent post-service medical opinion to address the nature and severity of the Veteran's disabilities is the January 2006 VA general examination report.  The Board acknowledges that the January 2006 examiner did not have an opportunity to review the Veteran's claims file prior to administering the examination.  The Board also notes that the service treatment records have been reviewed as competent evidence that addresses the Veteran's symptomatology.  However, as these records are the only medical evidence of record, and as the Veteran has not received treatment from the VA for his disabilities, nor has he asserted that there are outstanding private treatment records that need to be obtained and associated with his claims file, the claim will be decided based upon the available evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 38 C.F.R. § 3.655 (2011).  
 
The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded a VA examination to address the nature and severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Notably, a comprehensive VA examination was requested in order to ascertain the nature and severity of the service-connected disabilities.  Examinations were scheduled in February 2011 and March 2011; however, the Veteran failed to report without explanation at that time.  The Veteran is required to report for scheduled medical examinations.  38 C.F.R. § 3.326(a) (2011).  If a claimant fails to report for a scheduled examination, VA regulations provide that the claim will be decided based upon the available evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 38 C.F.R. § 3.655 (2011).  

The Court has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski, 19 Vet. App. at 178.  
The Board notes there is nothing in the record to show, and the Veteran does not assert that he did not receive notice of the examinations scheduled in February 2011 and March 2011.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  
Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The Board notes that in March 2011, the AMC attempted to call the Veteran to get specifics as to why he did not attend his scheduled examination for the second time with no success.  The subsequent SSOC issued in April 2012 was sent to the same address and was not returned as undeliverable.  

As the Veteran has failed to report to the scheduled examination without providing good cause, and as he otherwise has been provided the opportunity to meaningfully participate in the adjudication of his claim, there is no error or issue that precludes the Board from addressing the merits of this appeal.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

II.  General Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
III.  Analysis

A.  Evaluating the Spine Disability

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected spine disability.  

The service treatment records show that the Veteran injured his back after falling while performing a jump shot while playing basketball.  He reported feeling a pull in his left lower back, without radiation, numbness, or tingling in the lower extremities, and without any bowel or bladder symptoms.  A July 1998 report shows flexion of the lumbar spine to 60 degrees, extension to 10 degrees, left and right lateral rotation to 10 degrees bilaterally, and left and right rotation to 10 degrees.  It was noted that the Veteran had spasm and tenderness to palpation in the left lumbar paravertebral muscles.  He was diagnosed with lumbar strain.  

A September 2004 service treatment record indicates that the Veteran was again treated for a low back strain, with pain at 24 degrees, worse with movement, after he almost fell.  The Veteran denied low back pain before, radicular symptoms, and any bladder or bowel incontinence.  He experienced tenderness to palpation and spasm in the lower back, but was able to walk on his heels, had positive patellar reflexes, and had negative straight leg raising.  

In January 2006, the Veteran underwent a VA general examination.  During the examination, the Veteran denied taking any prescription medications.  He reported that he fell while playing racquetball in service.  He described his low back pain as central and low, and not radiating to the lower extremities.  He did not receive X-rays to the low back, but sought medical attention while in the service.  He described the average level of discomfort at the lumbar spine as 2 to 3 out of 10 on a chronic basis, which he treats with occasional over-the-counter pain remedies.  The Veteran indicated that long drives will increase the pain, comprising of flare ups, and that he will get out of the car every hour to an hour and a half to walk around.  He denied periods of incapacitation relative to the lumbar spine, but noted that flare ups can occur with repetitive stooping, bending, and heavy lifting, as well as long automobile rides.  The Veteran indicated that during flare ups he will tend to stretch, stand, walk about, and that they sometimes happen at work.  He does weight shifting in his chair at times, and treats flare ups with medication.  He noted that the average level of baseline discomfort will revert in less than a day.  He indicated that he is sometimes on the floor when his back is involved with flare ups, but denied ever having surgery or epidural steroid injection at the lumbar spine.  The Veteran also denied any bowel or bladder incontinence, and has had no periods of incapacitation relative to the lumbar spine in the past year.  

On physical examination, the examiner observed gonimeter results of 38 degrees flexion and 19 degrees extension of the lumbar spine, with repeated measurements unchanged.  Left and right lateral lumbosacral flexions were to 25 and 23 degrees, respectively, with repeated measurements unchanged.  Left and right lumbosacral rotations were 29 and 28 degrees respectively with repeated assessments unchanged.  The Veteran had increased lumbar lordosis which failed to reverse completely on forward flexion at the waist, but had no myospasm in the paralumbar muscles on palpation.  He had no distribution of pain to the lower extremities during straight leg raising, and was able to heel and toe walk without difficulty.  The Veteran's gait was noticeable for a very mild but discernible right-sided limp.  His gait was independently ambulatory otherwise.  Diagnostic testing for the lumbosacral spine revealed findings of lumbosacral vertebra normally aligned, disc spaces preserved, and no bony or joint abnormality seen.  The examiner noted an impression of normal examination of the lumbosacral spine.  The Veteran was diagnosed with lumbar strain, intermittent, without features or compression neuropathy.  

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code; Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003).  See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2011).  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

A 10 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2011).  

The Board concludes that evaluation compensation in excess of 20 percent for the service-connected low back disability is not warranted in this case.  38 C.F.R. §§ 4.3, 4.7.  In this regard, the disability is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, by any ankylosis of the entire thoracolumbar spine, by any intervertebral disc syndrome, or by any symptoms involving the cervical spine.  

In his May 2009 VA Form 9, the Veteran asserted that the symptomatology of his condition, his age, the affects of medications, pain and suffering, have caused him to experience an increase in the severity of his service-connected spine disability.  He contended that as he grows older he has more recurrent pain in his back, for which he takes more medication for pain.  He also asserted that his pain affects him emotionally.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  

The Board acknowledges the Veteran's subjective complaints of pain in the low back.  The Veteran is competent and credible in reporting the nature and extent of his low back symptoms, to include describing his overall functional loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

However, he is not competent to provide evidence as to more complex medical questions, such as evaluating gonimeter results in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, the Veteran has not specifically claimed to experience a particular degree of limitation of motion in his back, nor has he indicated that he experiences ankylosis, intervertebral disc syndrome, or any symptoms involving the cervical spine, which could affect an increase under the applicable rating criteria.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Hence, the Board finds the clinical evidence of record to be more probative in evaluating the severity of the low back disability.  In this regard, the in-service medical providers are found to be competent and credible in assessing the Veteran's symptomatology through the use of diagnostic testing and the taking of goniometry measurements.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, although the January 2006 examiner did not have an opportunity to review the Veteran's claims file prior to administering the examination, the examiner adequately ascertained the Veteran's medical history, and physical results, including range of motion testing, were thoroughly discussed in the examination report.  The evaluation is deemed competent and credible for rating purposes as it relied on objective medical findings required by the applicable diagnostic codes.  Therefore, the Board accords the service treatment records and January 2006 VA examination report the highest degree of probative value in determining that the Veteran's back disability more nearly approximates the criteria for no more than a 20 percent evaluation.  

The Board has considered whether "staged" ratings are appropriate for the low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for the service-connected low back disability during the period of the appeal. 

B.  Evaluating the Left Hand Disability

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected left hand disability.  

The service treatment records reveal that in March 2004 the Veteran was treated for a jammed left little finger after playing ball one month ago.  The Veteran complained that his proximal interphalangeal joint was tender and swollen; however, X-ray testing was negative.  He was diagnosed with possible Volar plate fracture.  He was again treated in April 2004 for his January 2004 left little finger injury, and complained that his joint was still swollen and painful.  

In a January 2006 VA general examination, the Veteran denied taking any prescription medications.  The Veteran complained of persistent numbness in the left fifth finger after contusing it while playing basketball.  An MRI of the left fifth finger was negative, but the examiner noted that the Veteran was seeing a neurologist who suggested that the numbness might clear in time.  The Veteran reported that the numbness was still present, but described the sensation as "it is not as if he cannot 'feel' with the left fifth finger, but rather there is a sense of diminished sensation and tingling."  The examiner noted this does not emanate from the left elbow, and by history he would not have symptoms of ulnar neuritis having no left elbow complaints.  The Veteran reported that his discomfort is momentary, not constant, and not characterized by flare ups apart from repetitive keyboarding, which ceases immediately and reverts to baseline level after keyboarding.  The examiner observed that the Veteran does not wear splints at the right wrist or right fifth finger, rather an Ace wrap at the right wrist at times.  

On physical examination, the examiner observed the Veteran's upper extremities revealed both shoulders and both elbows to move fully and painlessly.  His left wrist moved fully and completely as well as the small joints of the fingers and thumbs of his hand.  The Veteran had normal grip strength on the left, with Jamar dynamometer, and had no atrophy of intrinsic muscles of the hand.  Thumb to fingertip apposition was done will in his hand.  The examiner described the motor and sensory examination to the upper extremities as normal, with thumb to fingertip apposition, as well as finger to nose testing done well bilaterally.  Diagnostic testing for the left fifth finger revealed findings of joint outline to be normal, with no bony or joint abnormality of the fifth digit of the left hand noted, and an impression of normal examination of the fifth digit of the left hand.  

The Veteran was diagnosed with sensory deficit of the medial and lateral digital nerves of the left fifth finger.  The examiner noted that not previously mentioned was the fact that the Veteran had perception but it was blunted with a 5.07 monofilament at the left fifth finger in a tubular distribution from the metacarpophalangeal joint number 5 on distal wards to the tip of the finger.  The Veteran had full range of motion of the left fifth finger with 90 degrees flexion at metacarpophalangeal joint and 70 degrees of flexion at the distal interphalangeal joint.  Extension at these respective joints was full as well.  The Veteran had negative Tinel's sign at the left elbow over the ulnar nerve, signaling that the sensory nerve deficit at the left fifth finger was isolated to that finger alone.  

Under the General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, Diagnostic Code 8516 for the minor extremity, a 10 percent evaluation is warranted for mild, incomplete paralysis of the ulnar nerve.  A 20 percent evaluation is warranted for moderate, incomplete paralysis of the ulnar nerve.  A 30 percent evaluation is warranted for severe, incomplete paralysis of the ulnar nerve.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Diagnostic Code 8616 provides for neuritis of the peripheral nerve.  Diagnostic Code 8716 provides for neuralgia of the peripheral nerve.  See 38 C.F.R. § 4.124a, DCs 8516, 8616, and 8716 (2011).  

The Board concludes that evaluation compensation in excess of 10 percent for the service-connected left hand disability is not warranted in this case.  38 C.F.R. §§ 4.3, 4.7.  In this regard, the record fails to show the left hand disability is manifested by more than mild, incomplete paralysis of the ulnar nerve of the minor extremity.  

In his May 2009 Appeal, the Veteran asserted that the symptomatology of his condition, his age, the affects of medications, pain and suffering, caused him to experience an increase in the severity of his service-connected left hand disability.    

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  

The Board acknowledges the Veteran's subjective complaints of pain and suffering in the left hand.  The Veteran is competent to report the nature and extent of his left hand symptoms, to include describing his pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

However, he is not competent to provide evidence as to more complex medical questions, such as evaluating neurological testing results as in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Moreover, the Board finds the clinical evidence of record to be more probative in evaluating the severity of the left hand disability.  Specifically, the March 2004 and April 2004 service treatment records competently, credibly and adequately reflect the nature of the Veteran's in-service injury and symptomatology, and fail to show findings of more than mild, incomplete paralysis of the ulnar nerve.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the January 2006 VA examination report is considered, competent, credible, and highly probative as the only medical evidence of record that provides and evaluation of the sensory deficit of the medial and lateral digital nerves of the left fifth finger.  As noted, the Veteran complained of persistent numbness in the left fifth finger, but an MRI of the left fifth finger was negative, and the examiner noted that the Veteran was seeing a neurologist who suggested that the numbness might clear in time.  Also, the Veteran, himself, described the sensation as "it is not as if he cannot 'feel' with the left fifth finger, but rather there is a sense of diminished sensation and tingling."  Hence, the Board relies heavily on the January 2006 VA examination report, both for the examination findings and the Veteran's lay descriptions of his own symptomatology, in determining that an evaluation of no more than 10 percent for the service-connected left hand disability is warranted.  
The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered whether "staged" ratings are appropriate for the left hand disability.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for the service-connected left hand disability during the period of the appeal.  

C.  Extraschedular Considerations

The above determinations are based upon consideration of the applicable schedular criteria.  The Veteran has submitted no evidence showing that his back or left hand disabilities have markedly interfered with his employment status beyond that interference contemplated by their assigned evaluations.  Further, he has denied ever being hospitalized for any of these disabilities.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for the service-connected back disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left hand disability is denied.  


REMAND

In the August 2006 rating decision, issued in September 2006, the RO evaluated the right knee disability under rating criteria for evaluating diseases of the peripheral nerves, under 38 C.F.R. § 4.124a, DC 8520.  In the March 2009 rating decision it appears that the RO re-evaluated the right knee disability under Diagnostic Codes 8520-5260.  In doing so, the RO, in effect, granted service-connection for musculoskeletal of the right knee as well as the neurological manifestations of the right knee.  Musculoskeletal disabilities and any associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. §§ 4.14, 4.25.  Diagnostic Codes 5260 and 8520 address both the musculoskeletal and neurological components of the right knee disability listed under the General Rating Formula for Diseases of the Peripheral Nerves and the General Rating Formula for Disease of the Knee and Leg.  38 C.F.R. §§ 4.71a, 4.124a.  .  

The RO must reassess the right knee disability to determine if either the musculoskeletal and/or neurological component of the right knee disability warrants an increased evaluation under Diagnostic Codes 8520 and 5260 or other applicable diagnostic codes, and take appropriate action.  

Notably, in January 2006 the Veteran underwent a VA general examination, which evaluated his right knee disability.  However, the Veteran never underwent separate neurological evaluation.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the January 2006 VA examination is not adequate for rating purposes to decide the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded both neurological and musculoskeletal VA examinations, with an appropriate examiner, in order to determine the nature, extent and severity of his service-connected right knee disability specifically the musculoskeletal issues and the neurological issues as set for in the diagnostic codes.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file, the clinical findings of the examination and the Veteran's lay statements including his reported symptomatology, the examiner should evaluate the nature, extent and severity of his service-connected right knee disability and any associated neurological component.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reported symptoms and history, the examiner should provide a reason for doing so.  

The examination must encompass range of motion testing, with findings as to painful motion, functional loss due to pain, excess fatigability, weakness, incoordination, and additional disability during flare-ups.  The examiner should also address whether the right knee disability is productive of ankylosis, recurrent subluxation or lateral instability, symptomatic removal of or dislocation of semilunar cartilage producing locking pain and effusion to the joint, nonunion or malunion impairment of the tibia and fibula, and genu recurvatum.  

Then, the examiner must definitively comment on: 
(1) any neurological findings, and (2) the nature and level of severity of any secondary neurological disability.  The examiner should perform a contemporaneous electromyography (EMG)/Nerve Conduction Study and should keep in mind the site and character of the initial injury, the relative impairment in motor function, trophic changes, and any sensory disturbances when evaluating the right knee disability.  

The examiner must provide an explanation for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

(The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).)  

2.  After completion of the above development, the Veteran's claim for an increased evaluation for the right knee disability must be readjudicated.  This readjudication must address whether separate evaluations are warranted for musculoskeletal and neurological disabilities under the appropriate rating criteria found in Diagnostic Codes applicable to the knee to include 5257, 5258, 5259, 5260, 5261 & 5003 and 5010 and 8520, listed in 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, and assign appropriate ratings.  If the determination remains less than fully favorable to the Veteran he should be furnished with an SSOC and given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


